         Case 2:18-cr-00129-JCM-DJA Document 149
                                             150 Filed 10/23/20 Page 1 of 3
     

1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA

9        UNITED STATES OF AMERICA,                      Case No.: 2:18-cr-00129-JCM-DJA

10                    Plaintiff,
                                                        Stipulation to Continue Briefing
11             vs.                                      Deadlines Relating to Sentencing

12       BENJAMIN COTTMAN,

13                    Defendant.

14

15            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and ALLISON REESE, Assistant United States

17   Attorney, counsel for the United States of America, and LISA RASMUSSEN, counsel for

18   Defendant BENJAMIN COTTMAN, that the deadline for the government to respond to

19   Defendant’s Sentencing Memorandum (ECF No. 144), Supplements to Sentencing

20   Memorandum (ECF Nos. 148 and 148), Defendant’s Objections to Pre-Sentence Report (ECF

21   No. 143), and his Brief in Support of Denying Career Criminal Offender Enhancement (ECF No.

22   142) currently scheduled for October 23, 2020 be continued to November 4, 2020.

23   ///

24   ///


                                                  1
         Case 2:18-cr-00129-JCM-DJA Document 149
                                             150 Filed 10/23/20 Page 2 of 3
     

1             The basis for this stipulation is as follows:

2             1.    The Defendant’s sentencing hearing is currently scheduled for November 20, 2020

3    at 10:30am.

4             2.    In preparation for that hearing, the Defendant has filed five briefs relating the

5    significant issues that this case presents to the Court relating to the Defendant’s criminal history

6    and ultimate sentence. See ECF Nos. 142, 143, 144, 145, and 148.

7             3.    The Government needs additional time to research and prepare its responses to

8    those briefs.

9             4.    The parties agree to the continuance.

10            5.    This request is not made for purpose of delay but to allow the government to

11   sufficient time to thoroughly respond to Defendant’s briefs.

12            DATED: October 23, 2020
                                                              Respectfully submitted,
13
                                                              NICHOLAS A. TRUTANICH
14                                                            United States Attorney

15                                                             /s/ Allison Reese

16                                                            ALLISON REESE
                                                              Assistant United States Attorney
17

18
                                                              /s/ Lisa Rasmussen
19                                                            _______________________________
                                                              LISA RASMUSSEN
20                                                            Counsel for Defendant BENJAMIN
                                                              COTTMAN
21

22

23

24


                                                         2
         Case 2:18-cr-00129-JCM-DJA Document 149
                                             150 Filed 10/23/20 Page 3 of 3
     

1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2
         UNITED STATES OF AMERICA,                        Case No.: 2:18-cr-00129-JCM-DJA
3
                      Plaintiff,
4                                                         Order to Continue Briefing Deadlines
               vs.                                        Relating to Sentencing
5
         BENJAMIN COTTMAN,
6
                      Defendant.
7

8                                            ORDER

9             Based on the pending Stipulation of counsel, and good cause appearing,

10            IT IS THEREFORE ORDERED that the government’s response deadline shall be

11   continued to November 4, 2020.

12            DATED this ______
                     October 23,day of October, 2020.
                                 2020.

13
                                                ____________________________________
14                                              HONORABLE JAMES C. MAHAN
                                                UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24


                                                     3
